Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	This communication is in response to the Applicants’ communication dated March 1, 2019. Claims 1-15 of the application are pending and have been examined.

Foreign Priority

2. 	Acknowledgment is made of applicant's claim for foreign priority based on an application 2018-173075 filed in Japan on September 14, 2018.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

3.	Acknowledgment is made of the information disclosure statements filed on March 1, 2019 together with copies of papers.  The papers have been considered.

Drawing Errors – Empty boxes

4.	The drawings submitted on March 1, 2019 are objected to;


The drawings should include descriptions or legends of key elements described in the specification for each figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, an abstract idea without an inventive concept/significantly more.  

5.1	Claim 1 is directed to:

the processing procedure including a first variable update, a second variable update, and a third variable update,
the first variable update including updating an ith entry of a first variable xi by adding an ith entry of a first function to the ith entry of the first variable xi before the first variable update …,
the second variable update including updating the ith entry of the second variable yi by adding, to the ith entry of the second variable yi before the second variable update, an arithmetic result of an ith entry of a second function, an ith entry of a third function, and an ith entry of a first element function, …,
the third variable update including updating the third variable z by adding an ith entry of a second element function to the third variable z before the third variable update, …},
the processor being configured to perform at least an output of at least one of the ith entry of the first variable xi ….

Step 1 analysis
Claim 1 is directed to a calculating device, comprising a processor configured to repeat a processing procedure,
the processing procedure including a first variable update, a second variable update, and a third variable update,
i by adding an ith entry of a first function to the ith entry of the first variable xi before the first variable update …,
the second variable update including updating the ith entry of the second variable yi by adding, to the ith entry of the second variable yi before the second variable update, an arithmetic result of an ith entry of a second function, an ith entry of a third function, and an ith entry of a first element function, …,
the third variable update including updating the third variable z by adding an ith entry of a second element function to the third variable z before the third variable update, …},
the processor being configured to perform at least an output of at least one of the ith entry of the first variable xi ….. Therefore, it belongs to the category of “machine” and is one of the categories identified as patent eligible under 35 USC 101.

Step 2A, prong 1 
In claim 1, the process of “updating an ith entry of a first variable xi by adding an ith entry of a first function to the ith entry of the first variable xi before the first variable update” limitations, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitations using mathematical concepts but for generic a calculating device, comprising a processor.  That is, other than reciting “a calculating device, comprising a processor”, nothing in the claim preclude the “updating an ith entry of a first variable xi by adding an ith entry of a first function to the ith entry of the first variable xi before the first variable update” step from practically being performed using mathematical concepts. For example, but for the “a calculating device, comprising a processor” language, the claim i by adding an ith entry of a first function to the ith entry of the first variable xi before the first variable update” using mathematical concepts. 
In claim 1, the process of “updating the ith entry of the second variable yi by adding, to the ith entry of the second variable yi before the second variable update, an arithmetic result of an ith entry of a second function, an ith entry of a third function, and an ith entry of a first element function” limitations, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitations using mathematical concepts but for generic a calculating device, comprising a processor.  That is, other than reciting “a calculating device, comprising a processor”, nothing in the claim preclude the “updating the ith entry of the second variable yi by adding, to the ith entry of the second variable yi before the second variable update, an arithmetic result of an ith entry of a second function, an ith entry of a third function, and an ith entry of a first element function” step from practically being performed using mathematical concepts. For example, but for the “a calculating device, comprising a processor” language, the claim encompasses the user performing “updating the ith entry of the second variable yi by adding, to the ith entry of the second variable yi before the second variable update, an arithmetic result of an ith entry of a second function, an ith entry of a third function, and an ith entry of a first element function” using mathematical concepts. 
In claim 1, the process of “updating the third variable z by adding an ith entry of a second element function to the third variable z before the third variable update” limitations, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitations using mathematical concepts but for generic a calculating device, comprising a processor.  That is, other than reciting “a calculating device, comprising a processor”, nothing in 

Accordingly the claims recite an abstract idea.
 
Step 2A Prong Two

Step 2A, Prong 2: 
The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of “a calculating device, comprising a processor”.  These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  Lastly, the additional processes of “perform at least an output of at least one of the ith entry of the first variable xi” may be considered additional elements which represent extra-solution activities (see MPEP 2106.05(g).). 

Step 2B: 
The claim does not include additional elements that are sufficient to amount to an inventive concept/significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of “a i” are extra-solution activities which is considered insignificant, in that the limitations are just a nominal or tangential addition to the claim, and outputting variables is well-known.  The limitation therefore remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Thus taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

6.2	Dependent claims 2-13, recite the abstract ideas of:
(claim 2) the first calculation parameter after the processing procedure is different from the first calculation parameter before the processing procedure (mathematical concepts in that a person could mathematically determine the first calculation parameter before and after processing); 
(claim 3) the first calculation parameter after the processing procedure is smaller than the first calculation parameter before the processing procedure (mathematical concepts in that a person could mathematically determine the first calculation parameter before and after processing and their relative values); 
i by adding the second function to the ith entry of the second variable yi before the first sub-update (mathematical concepts in that a person could mathematically add a function to a variable);
updating the ith entry of the second variable yi by adding the third function to the ith entry of the second variable yi before the second sub-update (mathematical concepts in that a person could mathematically add a function to a variable);
the second sub-update is performed after performing the first variable update, the first sub-update, and the third variable update M times (M being an integer of 2 or more); or the first variable update, the first sub-update, and the third variable update are performed M times after the second sub-update (mathematical concepts); 
(claim 5) at least a part of the third variable update is performed simultaneously with at least a part of the second sub-update (mathematical concepts);
(claim 6) one part of the processor performs an update of the part of the second variable set {y} and a calculation of the mean square relating to the part of the second variable set {y}(mathematical concepts) ,
another one part of the processor performs an update of an other part of the second variable set {y} and a calculation of a mean square relating to the other part of the second variable set {y} (mathematical concepts), and
at least a part of the performing of the update of the part of the second variable set {y} and the calculation of the mean square relating to the part of the second variable set {y} is performed simultaneously with at least a part of the performing of the update of the other part of the second variable set {y} and the calculation of the mean square relating to the other part of the second variable set {y} (mathematical concepts);

 (claim 7) one part of the processor performs a first update, a first calculation, and a second update, the first update including an update of the part of the second variable set {y}, the first calculation including a calculation of the mean square relating to the part of the second variable set {y}, the second update including an update using the mean square of one of the third variables z included in the third variable set{z} (mathematical concepts),
an other one part of the processor performs a third update, a second calculation, and a fourth update, the third update including an update of an other part of the second variable set {y}, the second calculation including a calculation of the mean square relating to the other part of the second variable set {y}, the fourth update including an update using the mean square of an other one of the third variables z included in the third variable set {z} (mathematical concepts), and
at least a part of the performing of the first update, the first calculation, and the second update is performed simultaneously with at least a part of the performing of the third update, the second calculation, and the fourth update (mathematical concepts) ,
(claim 8) the ith entry of the second function includes an ith entry of a fourth function having the ith entry of the first variable xi as a variable,
the ith entry of the fourth function includes a nonlinear function of the first variable xi,
the ith entry of the fourth function includes an operation parameter p,
the operation parameter p changes when the processing procedure is repeated (mathematical concepts), and

(claim 9) the first variable update includes acquiring, from a storer, the ith entry of the first variable xi before the first variable update, and storing, in the storer, the ith entry of the first variable xi after the first variable update (data acquiring and data storing – extra-solution activities),
the second variable update includes acquiring, from the storer, the ith entry of the second variable yi before the second variable update, and storing, in the storer, the ith entry of the second variable yi after the second variable update (data acquiring and data storing – extra-solution activities);
(claim 10) the third variable update includes acquiring, from the storer, the third variable z before the third variable update, and storing, in the storer, the third variable z after the third variable update (data acquiring and data storing – extra-solution activities);
(claim 11) the first variable update further includes acquiring at least a part of the second variable set {y} from the storer (data acquiring– extra-solution activity), calculating the ith entry of the first function, and updating the ith entry of the first variable xi by adding the ith entry of the first function to the ith entry of the first variable xi (mathematical concepts), and
the second variable update further includes acquiring the ith entry of the first variable xi from the storer, calculating the ith entry of the second function, acquiring the at least a part of the first parameter set {J} and the at least a part of the first variable set {x} from the storer  (data acquiring– extra-solution activity), calculating the ith entry of the third function, and updating i by adding the ith entry of the second function and the ith entry of the third function to the ith entry of the second variable y (mathematical concepts) ,
(claim 12) the processor includes a first calculator and a second calculator,
the first calculator performs a part of a calculation of the third function,
the second calculator performs an other part of the calculation of the third function (mathematical concepts), and
at least a part of the performing of the part of the calculation of the third function by the first calculator and at least a part of the performing of the other part of the calculation of the third function by the second calculator are performed simultaneously (mathematical concepts),
(claim 13) the storer includes a first storage region and a second storage region,
the first parameter set {J} includes a first-calculation-used part and a second-calculation-used part, the first-calculation-used part being used in the part of the calculation of the third function, the second-calculation-used part being used in the other part of the calculation of the third function (mathematical concepts),
the first calculator stores the first-calculation-used part in the first storage region, and
the second calculator stores the second-calculation-used part in the second storage region (data storing – extra-solution activities).

These claims deal with ineligible abstract ideas (mathematical concepts and extra-solution activities) and do not amount to an inventive concept/significantly more than the abstract idea. When the elements are considered individually and as an ordered combination, the claims do not integrate the judicial exception into some practical application. The claims cannot provide an inventive concept. The claims are not patent eligible.

5.3	Claim 14 is directed to:
A calculation program causing a computer to repeat a processing procedure,
the processing procedure including a first variable update, a second variable update, and a third variable update,
the first variable update including updating an ith entry of a first variable xi by adding an ith entry of a first function to the ith entry of the first variable xi before the first variable update …,
the second variable update including updating the ith entry of the second variable yi by adding, to the ith entry of the second variable yi before the second variable update, an arithmetic result of an ith entry of a second function, an ith entry of a third function, and an ith entry of a first element function, …,
the third variable update including updating the third variable z by adding an ith entry of a second element function to the third variable z before the third variable update, …,
the processor performing at least an output of at least one of the ith entry of the first variable xi obtained after the repeating of the processing procedure or a function of the ith entry of the first variable xi obtained after the repeating of the processing procedure.

A calculation program is a software that performs some functions on a computer. Software is not one of the categories that are patent eligible under 35 USC 101.

5.4	Claim 15 is directed to:
A calculation method, comprising repeating a processing procedure,

the first variable update including updating an ith entry of a first variable xi by adding an ith entry of a first function to the ith entry of the first variable xi before the first variable update …,
the second variable update including updating the ith entry of the second variable yi by adding, to the ith entry of the second variable yi before the second variable update, an arithmetic result of an ith entry of a second function, an ith entry of a third function, and an ith entry of a first element function, …,
the third variable update including updating the third variable z by adding an ith entry of a second element function to the third variable z before the third variable update, …,
the processor performing at least an output of at least one of the ith entry of the first variable xi obtained after the repeating of the processing procedure or a function of the ith entry of the first variable xi obtained after the repeating of the processing procedure.

Step 1 analysis
Claim 15 is directed to a calculation method, comprising repeating a processing procedure,
the processing procedure including a first variable update, a second variable update, and a third variable update,
the first variable update including updating an ith entry of a first variable xi by adding an ith entry of a first function to the ith entry of the first variable xi before the first variable update …,
i by adding, to the ith entry of the second variable yi before the second variable update, an arithmetic result of an ith entry of a second function, an ith entry of a third function, and an ith entry of a first element function, …,
the third variable update including updating the third variable z by adding an ith entry of a second element function to the third variable z before the third variable update, …,
the processor performing at least an output of at least one of the ith entry of the first variable xi obtained after the repeating of the processing procedure or a function of the ith entry of the first variable xi obtained after the repeating of the processing procedure. Therefore, it belongs to the category of “process” and is one of the categories identified as patent eligible under 35 USC 101.

The claim lists all the steps that the device claim 1 performs. It is rejected under 35 USC 101 as performing the same abstract ideas as the device claim 1,

Allowable Subject Matter

6.	Claims 1-15 of the application would be allowable over prior art of record if objections to drawings, and claim rejections under 35 USC 101 detailed in Paragraph 5 above are overcome

7.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:


(1) using a classification characteristic parameter and a type classification parameter; using a nonlinear activation function to perform nonlinear conversion to a product; a function design selection based on a kernel function method; selection a parameter suitable for application to a large data field; selecting a vector to be classified by nonlinear transformation using a product of a nonlinear function; performing the steps iteratively until the direction loss function and the type loss function converge; using a training data set to perform the steps iteratively; constructing a position weight feature vector using a sum of a first weight and a second weight; a computer used to perform the functions (Yang et al., Chinese patent CN 107305543 A, Published October 2017); 
 (2) computing parameters of a system model using parameters of each layer of a data analysis system computed in parallel as the starting parameter of the next layer; determining a mean square error of the prediction value and a score data for the system; sequentially calculating the parameters of the data layers using parallel computing system; updating the values of the parameters of the layers; using the parameters to calculate a cost function and determining if the cost is greater than a threshold; determining if the parameters calculated for the different layers in successive steps are convergent; determining the optimal parameters of the recommended system model (Zhang et al., WIPO WO 2015035556 Published March 2015); 
(3)  modification of the surface geometry of a tool  and that of a workpiece as a function of the tool width; producing different targeted modifications in the profile direction as a function of the tool the input function and the calculation function are designed so the specific modification of the surface geometry of the tool can be predetermined; a control function is designed to obtain several variants of the workpiece configuration; the maximum possible Robert, W. , European. Patent EP 3139226 A2, Published March 2017).

None of these references taken either alone or in combination with the prior art of record discloses a calculating device, comprising a processor configured to repeat a processing procedure, specifically including: 
(Claims 1) “the second variable update including updating the ith entry of the second variable yi by adding, to the ith entry of the second variable yi before the second variable update, an arithmetic result of an ith entry of a second function, an ith entry of a third function, and an ith entry of a first element function, a variable of the ith entry of the second function including the ith entry of the first variable xi, a variable of the ith entry of the third function including at least a part of a first parameter set {J} and at least a part of the first variable set {x}, a variable of the ith entry of the first element function including a product of the ith entry of the second variable yi and a third variable z, the ith entry of the second function being one of a second function set, the ith entry of the third function being one of a third function set, the ith entry of the first element function being one of a first element function set,
the third variable update including updating the third variable z by adding an ith entry of a second element function to the third variable z before the third variable update, the third variable z being one of a third variable set {z}, a variable of the second element function 
 
None of these references taken either alone or in combination with the prior art of record discloses a calculation program causing a computer to repeat a processing procedure, specifically including: 
(Claims 14) “the second variable update including updating the ith entry of the second variable yi by adding, to the ith entry of the second variable yi before the second variable update, an arithmetic result of an ith entry of a second function, an ith entry of a third function, and an ith entry of a first element function, a variable of the ith entry of the second function including the ith entry of the first variable xi, a variable of the ith entry of the third function including at least a part of a first parameter set {J} and at least a part of the first variable set {x}, a variable of the ith entry of the first element function including a product of the ith entry of the second variable yi and a third variable z, the ith entry of the second function being one of a second function set, the ith entry of the third function being one of a third function set, the ith entry of the first element function being one of a first element function set,
the third variable update including updating the third variable z by adding an ith entry of a second element function to the third variable z before the third variable update, the third variable z being one of a third variable set {z}, a variable of the second element function including a difference between a first calculation parameter and a mean square of at least a part of the second variable set {y}” in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a calculation method, comprising repeating a processing procedure, specifically including: 
(Claims 15) “the second variable update including updating the ith entry of the second variable yi by adding, to the ith entry of the second variable yi before the second variable update, an arithmetic result of an ith entry of a second function, an ith entry of a third function, and an ith entry of a first element function, a variable of the ith entry of the second function including the ith entry of the first variable xi, a variable of the ith entry of the third function including at least a part of a first parameter set {J} and at least a part of the first variable set {x}, a variable of the ith entry of the first element function including a product of the ith entry of the second variable yi and a third variable z, the ith entry of the second function being one of a second function set, the ith entry of the third function being one of a third function set, the ith entry of the first element function being one of a first element function set,
the third variable update including updating the third variable z by adding an ith entry of a second element function to the third variable z before the third variable update, the third variable z being one of a third variable set {z}, a variable of the second element function including a difference between a first calculation parameter and a mean square of at least a part of the second variable set {y}” in combination with the remaining elements and features of the claimed invention.

All dependent claims are allowable because of their dependence on the allowable independent claims.

Art considered

7.	The following additional patents and papers are cited to show the state of the art at the time of Applicants' invention with respect to repeating a processing procedure involving combinations of variables and functions in intricate combinations and repetitions.
1.	Wojetznice et al., "Of constraint and limit feasibility in optimized program of process control system", Chinese Patent CN 1497402 A, May 2004.
2.	Japanese Inventor 1, “Journal data creating apparatus”, Japanese Patent JP 5282219 B2, September 2013.
3.	Norkin, "High dynamic range color conversion correction”, U.S. Patent Application Publication 2018/0048892, February 2018.

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717. The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	December 27, 2021